DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 15-18 in the reply filed on 11/30/21 is acknowledged.   Claims 1-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/30/21.
An OA on the merits of claims 15-18 as follows:

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed subject matter (see claim 15 entirely) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Note that at best Fig. 29 shows the diagram of the repair apparatus but not the  structural elements of the claimed elements set forth in the body of the base  claim 15.     Please provide details of the claimed apparatus. 


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.   See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Objections
Claims 16-18 are objected to because of the following informalities: 
 In line 1 of claims 16-18, "Claim" should not be capitalized.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear as to exactly what being referring to as “a determination section “ and “a selective  irradiation section”(see claim 15, lines 3 and 5) since such features are not clearly point out in the specification and the drawings do not show them.   Further, the phrase follow the section do not seem to further define the structural to which the apparatus claims directed to
Claim 16 appears to be method claim no structure features exist in claim 16.
Claims 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: claims above appear to be incomplete since claim only cited two sections of the apparatus but lacking of the elements that made up the sections as well as the interconnect between sections and/or elements in order to form a working apparatus.  Thus claims considered to be incomplete due to lacking of structural elements in order to form a working apparatus.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-18 as best understood is/are rejected under 35 U.S.C. 102a1 as being anticipated by Vodanovic (7535560).
Vodanovic discloses the claimed apparatus for manufacturing an array device, the apparatus comprising: 
a determination section 116/118 that determines, on the basis of an inspection result of each element, whether an element chip separated that includes one or a plurality of elements is removed (see Fig. 3 of the above reference); and 
a selective irradiation section 110/ 114 that, on the basis of a determination result yielded by the determination section, selectively irradiates the element chip with light falling on a second surface of a translucent substrate opposite to a first surface of the translucent substrate on which the element chip is placed (see Fig. 3) 



    PNG
    media_image1.png
    619
    658
    media_image1.png
    Greyscale


Note that the phrases:	“on the basis of an inspection result of each element, whether an element chip separated that includes one or a plurality of elements is removed”;  and “ on the basis of a determination result yielded by the determination section, selectively irradiates the element chip with light falling on a second surface of a translucent substrate opposite to a first surface of the translucent substrate on which the element chip is placed” (see claim 15, about lines 3-, 6-9) appears to be intended used which do not further limit the claimed apparatus.
Claim 16 appears to be method claim no further structure recites in this claim.
As applied to claim 17, refer to 124 (see col. 4, lines 61-62).
As applied to claim 18, refer to Fig. 3, reference 122 as broadly as readable as the loading section (see Fig. 5A-B).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/               Primary Examiner, Art Unit 3729                                                                                                                                                                                         

mt